DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the kick scooter" in line 9.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 3, 11 - 13 are rejected under 35 U.S.C. 103 as being unpatentable over Outoukian (U.S. 20190135158) in view of Hassounah (U.S. 20160368464).

Regarding claim 1, Outoukian teaches a movable station (shown in figure 1A).
Outoukian teaches comprising: a vehicle that moves in a state where an accommodation module accommodated inside the vehicle (shown in figure 1A wherein a vehicle item 100 comprises an accommodation module is interpreted as the space is the inside of the vehicle 100). 
Outoukian teaches the module accommodates and secures the electric kick scooter (shown in figure 1A wherein the vehicle item 100 comprises a module to accommodate and secure an electric scooter item 200. The accommodation module, the interior of the vehicle secures the electric scooter on a rack as a track item 110. Figure 9B shows wherein a kick scooter may be used. Paragraph [0035] teaches wherein a second vehicle “(e.g., car, moped, motorcycle, AN, mountain bike, jet ski, etc.), regardless of size, travel medium (road, water, air, etc.), or method of propulsion (e.g., battery powered, gasoline powered, human powered, etc)” may be stored, secured and transported which includes an electric kick scooter. Paragraphs [0047] and [0048] teaches a rack frame similar to that of a bike rack to hold up the scooter).
Outoukian does not explicitly teach a rack frame that is formed, within the vehicle to have frames and secures multiple  accommodation modules and which are formed to be mounted on the rack frame.
Hassounah teaches a rack frame that is formed, within the vehicle to have frames and secures multiple  accommodation modules and which are formed to be mounted on the rack frame (shown in figure 6 wherein a rack frame is interpreted as a battery dispensary item 620 to secures multiple accommodation modules formed to be mounted on a rack frame. Figure 7 shows a rack frame wherein the frame is positioned vertically within the mobile system). 

The suggestion/motivation for combination can be found in the Hassounah reference in paragraph [0010] wherein transporting charged devices are taught. 

Regarding claim 2, Outoukian teaches the movable station according to claim 1, but does not explicitly teach wherein the rack frame comprises: multiple vertical frames vertically installed to be secured to the floor and the ceiling within the vehicle; and a horizontal frame that orthogonally connects between the vertical frames such that the  multiple accommodation modules arestably fixed and secured to the horizontal frame.
	Hassounah teaches wherein the rack frame comprises: multiple vertical frames vertically installed to be secured to the floor and the ceiling within the vehicle; and a horizontal frame that orthogonally connects between the vertical frames such that the  multiple accommodation modules arestably fixed and secured to the horizontal frame (shown in figures 6 and 7 wherein vertical frames installed vertically item 755. Figure 6 shows a rack system which the frame is orthogonally connected with the vertical frames).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the charging system of the Outoukian reference with rack frame system of the Hassounah reference so that a plurality of scooters may be transported at a time. Since the Hassounah reference teaches transporting batteries and the Outoukian teaches a battery operated 
The suggestion/motivation for combination can be found in the Hassounah reference in paragraph [0010] wherein transporting charged devices are taught.
	
Regarding claim 3, Outoukian teaches a movable station according to claim 2, wherein the accommodation module comprises: a stable replacement frame into which the electric kick scooter is inserted to be stably placed; and a footrest securing unit that pushes down a footrest of the electric kick scooter inserted into the stable replacement frame and thus secures the footrest (shown in figure 7 vertical support structures interpreted as forks and wedges which may be positioned at the front and behind the tires of the scooter so as to prevent the scooter from moving during transport).

Regarding claim 11, Outoukian the movable station according to claim 1, wherein the accommodation module includes a charging unit that charges the electric kick scooter mounted in the accommodation module (defined in paragraph [0056] wherein the scooter, interpreted as a second vehicle is charged).

Regarding claim 12, Outoukian teaches the movable station according to claim 11, wherein the
charging unit comprises: a charging electrical outlet to which electric power that is supplied to the charging unit by inserting a plug is transferred; an electric power conversion module that is connected to an electrical outlet bracket that is secured on the rack frame and thus supports the charging electrical outlet and to the charging electrical outlet, is supplied with the electrical power, converts the supplied electric power into a voltage that is suitable for the electric kick scooter, and supplies the resulting voltage to the electric kick scooter; and a module bracket that is formed to have a fixed space and
(paragraph [0057] teaches wherein a charging outlet interpreted as a connector 290 allows the scooter, interpreted as a second vehicle, to be charged and is supported by a rack, interpreted as a track. Paragraph [0058] teaches a an electric power conversion module interpreted as a regulator item 1304 which controls the power, voltage and current provided to the second vehicle, a scooter). 

Regarding claim 13, Outoukian the movable station according to claim 12, wherein the rack frame is formed to take the form of a pipe rectangle in cross section, which has an empty space inside, and an electric power line over which electric power is supplied to the charging unit passes through the empty space inside the rack frame (shown in figure 4 wherein a cross section has an empty space inside and an electric power line over which electric power is supplied to the charging unit). 

Allowable Subject Matter
Claims 4 -10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.







Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Altman; Vladimir et al.	US 20180104829
Barron; Michael K.	US 20070040087
Cheng; Hsun-Wen et al.	US 20190299803
da Nobrega de Sousa da Camara; Antonio et al.	US 20210178930
Davis; Harold William	US 9187004
Ferguson; David et al.	US 20190035282
Ghazarian; Ohanes D.	US 9263898
Hammerslag; Julius G.	US 20090198372
Hassounah; Khaled Walid	US 20200406780
Kawasaki; Charles N. et al.	US 9276418
Yesh; Kenneth et al.	US 20210240202.









Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXIS B PACHECO whose telephone number is (571)272-5979.  The examiner can normally be reached on M-F 9:00 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 571-272-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALEXIS BOATENG PACHECO
Primary Examiner
Art Unit 2859



/ALEXIS B PACHECO/Primary Examiner, Art Unit 2859